Citation Nr: 0807073	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 26, 2001 
for the award of special monthly compensation (SMC) based on 
the need of the veteran's spouse for the regular aid and 
attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1979 to May 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that awarded SMC based on the 
need of the veteran's spouse' for A&A, and assigned September 
26, 2001 as the effective date of the award.  In April 2004, 
the veteran filed a Notice of Disagreement (NOD) with that 
effective date, claiming an earlier effective date.  The RO 
issued a Statement of the Case (SOC) in December 2004, and 
the veteran's attorney filed a Substantive Appeal in January 
2005.

The Board denied the claim in September 2006.  In October 
2007, counsel for the veteran and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the 
September 2006 Board decision.  By Order dated October 29, 
2007, the Court granted the Joint Motion, vacating the 
Board's September 2006 decision and remanding this matter to 
the Board for further proceedings consistent with the Joint 
Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

As noted, the matter on appeal is the veteran's claim for an 
earlier effective date for SMC based on his spouse's need for 
A&A.  The veteran's spouse, also a veteran, is herself 
receiving SMC based on the need for A&A, and also has a 
pending claim for an effective date prior to September 26, 
2001 for SMC based on her need for A&A.  The veteran's 
spouse's earlier effective date claim was remanded to the RO, 
via the Appeals Management Center (AMC) for additional 
development by the Board in October 2005.

The parties to the joint motion noted that 38 C.F.R. 
§ 3.401(a)(3) provides that, when a spouse's award of SMC 
based on A&A is effective prior to the date of receipt of 
claim, the award of SMC to a veteran based on that spouse's 
need for A&A will also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to A&A 
is established.  Joint Motion, at 3.  Although the Board 
discussed this regulation in its September 2006 decision, the 
parties to the Joint Motion found that the Board had failed 
to fully address this point.  Id. at 4.  Because 38 C.F.R. 
§ 3.401(a)(3) thus renders the veteran's claim for an earlier 
effective date for SMC based on his spouse's need for A&A and 
his spouse's separate claim for an earlier effective date 
based on her need for A&A "inextricably intertwined," the 
parties to the joint motion found that  the veteran's claim 
and his spouse's claim should be adjudicated together.  Id. 
at 4.

As noted in October 2005.  the Board remanded the spouse's 
earlier effective date claim to the RO, via the AMC.  As that  
claim has not yet been returned to the Board, and the RO has 
not yet adjudicated these inextricably intertwined issues, 
the veteran's earlier effective date must be remanded to the 
RO for initial adjudication of this claim together with the 
claim of the veteran's spouse for earlier effective date.

While the matter is on remand, the RO should give the veteran 
another opportunity to present any additional information 
and/or evidence pertinent to the claim for an effective date 
prior to  September 26, 2001 for SMC based on his spouse's 
need for A&A.  The RO's notice letter should explain 
relationship between the veteran's and his spouses claims for 
an earlier effective date for SMC based on the spouse's need 
for A&A, in light of 38 C.F.R. § 3.401(a)(3).  

The RO's notice letter to the veteran should also explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its letter to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the veteran's claim for an 
effective date prior to September 26, 2001 for SMC based on 
his spouse's need for A&A, along with his spouse's claim for 
an effective date prior to September 26, 2001 for SMC based 
on her need for A&A.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
claim for an effective date prior to 
September 26, 2001 for SMC based on his 
spouse's need for A&A.  The RO's letter 
should explain the relationship between 
the veteran's and his wife's claims for 
an effective date prior to September 26, 
2001 for SMC based on her need for A&A, 
in light of 38 C.F.R. § 3.401(a)(3).

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the veteran's claim 
for an effective date prior to September 
26, 2001 for SMC based on his spouse's 
need for A&A, along with his spouse's 
claim for an effective date prior to  
September 26, 2001 for SMC based on her 
need for A&A.  The claims should be 
adjudicated in light of all pertinent 
evidence and legal authority.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



